DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-10, filed June 20th, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Specifically, the vanes are modified within the modulator tube to provide separate air flow paths are isolated from one another between the first and second ends.
Further, the Office apologizes for not specifically pointing out the limitations of claim 5 in the prior art, and this has been rectified. In addition, newly found references are provided on the record, and withdrawal of the previously indicated allowable subject matter. As a result, the instant office action is considered non-final. 
Claim Objections
Claim 11 is objected to because of the following informalities:  “sperate” should read as “separate”.  Appropriate correction is required.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 9587649) in view of Lee (KR 100891622), hereinafter referenced as Lee or Hirouki (EP 3128184).
Regarding claims 1 and 11;
Oehring discloses an air blower (Figures 4A-4E), the air blower comprising: an intake housing (104) comprising an inlet (107), the inlet positioned to receive air into the air blower; an impeller (implicit, see blower 102), the impeller positioned to draw the air through the intake housing and into the impeller; an outlet (blower directs air through duct 114), the outlet positioned to receive air from the impeller and expel the air from the air blower; and a flow modulator tube assembly (132) positioned to receive the air from the intake housing (104) and direct the air to the impeller (within blower 102). The method steps of attenuating sound are implicit in the operation of the blower (see abstract directed to reducing noise in oil/gas equipment).
Oehring fails to teach wherein the flow modulator tube assembly comprises a plurality of vanes positioned within a shell, the vanes extending axially along a length of the shell, wherein the vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends.
Lee teaches an air moving device that utilizes a silencer that is a cylindrical tube with a plurality of vanes (25) positioned within a shell, the vanes extending axially along a length of the shell (Figures 1-2), wherein the vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends.
Hirouki teaches an air moving device that utilizes a silencer at the inlet with a series of axially extending vanes (14a-14d). The vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends (Figures 1-3). Hirouki teaches “Additionally, the partition plates 14 support a silencer casing 15a of the silencer 15, and each function as a straightening vane for straightening air circulating inside the silencer 15.”
Because Oehring discloses a blower assembly that is directed to reducing noise, reducing noise in air blowers is a well known problem to solve, and includes a cylindrical tube extending from the intake housing to the blower housing, and because Lee and Hirouki teaches an air moving device with a silencer positioned upstream of the rotor and the silencer includes a plurality of axially extending vanes along the length of the silencer from the first end to the second end, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulator tube of Oehring such that it includes the axially extending vanes as taught by Lee or Hirouki for the purposes of reducing noise in the air blower.

	Regarding claims 2-4, 12-13, and 15, Oehring in view of Lee/Hirouki teaches the air blower and method according to claims 1 and 11 above. Oehring further discloses the intake housing and the flow modulator tube assembly are arranged relative to one another to define a non-linear flow path of the air from the intake housing into the flow modulator tube assembly, sound exiting the flow modulator tube assembly into the intake housing is directed away from the inlet, the inlet is at a 90-degree angle relative to the entrance of the flow modulator tube assembly (air comes up and then is directed 90 degrees through the flow modulator tube assembly; see Figure 4C). The sound is sound generated by the blower.
	Regarding claims 5 and 14, Oehring in view of Lee/Hirouki teaches the air blower and method according to claims 1 and 11 above. Oehring further discloses one or more baffles positioned within the intake housing to deflect air, deflect sound, or combinations thereof (see side panels 110 and 112 which are angled to deflect the air/sound/combinations thereof).
	Regarding claims 6-7 and 23, Oehring in view of Lee/Hirouki teaches the air blower according to claim 1 above. Oehring as modified by Lee/Hirouki teaches the vanes straighten the flow of the air and the propagation of sound through the flow modulator tube assembly and the vanes divide the air and sound into the plurality of separate air flow paths that are fluidically isolated from one another between the first and second end, the plurality of separate flow paths comprise void spaces between the vanes and the shell (Figures of Lee; Figures 1-3 of and Paragraph 48 of Hirouki: “and each function as a straightening vane for straightening air circulating inside the silencer”).
	Regarding claims 16-17, Oehring in view of Lee/Hirouki teaches the method according to claim 11 above. Oehring further discloses the air blower is fluidly coupled with equipment (Figure 4B; fluidly connected at 114) and the sound includes sound generated by the equipment. The air blower is fluidly coupled with a local environment and the sound includes sound that is emanating from the local environment (see Figures 4A-4E; reduces noise from the equipment and the equipment in the environment; same structure positioned in the same environment, thereby configured to reduce the same noises/sounds).
	Regarding claim 18-21;
Oehring discloses an air blower (Figures 4A-4E), the air blower comprising: an intake housing (104) comprising an inlet (107), the inlet positioned to receive air into the air blower; an impeller (implicit, see blower 102), the impeller positioned to draw the air through the intake housing and into the impeller; an outlet (blower directs air through duct 114), the outlet positioned to receive air from the impeller and expel the air from the air blower; and a flow modulator tube assembly (132) positioned to receive the air from the intake housing (104) and direct the air to the impeller (within blower 102). Oehring further discloses the air blower is fluidly coupled with equipment (Figure 4B; fluidly connected at 114 and blows air into the equipment) and the sound includes sound generated by the equipment. The air blower is fluidly coupled with a local environment and the sound includes sound that is emanating from the local environment (see Figures 4A-4E; reduces noise from the equipment and the equipment in the environment; same structure positioned in the same environment, thereby configured to reduce the same noises/sounds). The equipment comprises a motor (motor 88 or 93) or pump (pump 90 or 92)
Oehring fails to teach wherein the flow modulator tube assembly comprises a plurality of vanes positioned within a shell, the vanes extending axially along a length of the shell, wherein the vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends.
Lee teaches an air moving device that utilizes a silencer that is a cylindrical tube with a plurality of vanes (25) positioned within a shell, the vanes extending axially along a length of the shell (Figures 1-2), wherein the vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends.
Hirouki teaches an air moving device that utilizes a silencer at the inlet with a series of axially extending vanes (14a-14d). The vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends (Figures 1-3). Hirouki teaches “Additionally, the partition plates 14 support a silencer casing 15a of the silencer 15, and each function as a straightening vane for straightening air circulating inside the silencer 15.”
Because Oehring discloses a blower assembly that is directed to reducing noise, reducing noise in air blowers is a well known problem to solve, and includes a cylindrical tube extending from the intake housing to the blower housing, and because Lee and Hirouki teaches an air moving device with a silencer positioned upstream of the rotor and the silencer includes a plurality of axially extending vanes along the length of the silencer from the first end to the second end, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulator tube of Oehring such that it includes the axially extending vanes as taught by Lee or Hirouki for the purposes of reducing noise in the air blower.

	Claims 8, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 9587649) in view of Mueller (US 7832524), and further in view of Lee (KR 100891622), hereinafter referenced as Lee or Hirouki (EP 3128184).
Oehring discloses a system for providing cooling air or ventilation, the system comprising: an air blower, the air blower comprising: an air blower (Figures 4A-4E), the air blower comprising: an intake housing (104) comprising an inlet (107), the inlet positioned to receive air into the air blower; an impeller (implicit, see blower 102), the impeller positioned to draw the air through the intake housing and into the impeller; an outlet (blower directs air through duct 114), the outlet positioned to receive air from the impeller and expel the air from the air blower; and a flow modulator tube assembly (132) positioned to receive the air from the intake housing (104) and direct the air to the impeller (within blower 102). Oehring further discloses the air blower is fluidly coupled with equipment (Figure 4B; fluidly connected at 114 and blows air into the equipment) and the sound includes sound generated by the equipment. The air blower is fluidly coupled with a local environment and the sound includes sound that is emanating from the local environment (see Figures 4A-4E; reduces noise from the equipment and the equipment in the environment; same structure positioned in the same environment, thereby configured to reduce the same noises/sounds). The equipment comprises a motor (motor 88 or 93) or pump (pump 90 or 92).
Oehring fails to teach the flow modulator tube assembly comprises a plurality of vanes positioned within a shell, the vanes extending axially along a length of the shell, the vanes define a plurality of modulated air flow paths through the flow modulator tube assembly; and a sound damper positioned within the intake housing, wherein the flow modulator tube assembly is positioned to direct at least some sound traveling therethrough to the sound damper, and wherein the sound damper absorbs at least some of the sound directed thereto.
Mueller teaches an air moving device with rotating blades (5) positioned downstream of an air intake housing (Figure 1), the air intake housing drawing air from a direction perpendicular to the air moving device. The air intake housing includes a plurality of walls lined with sound damping material (14) which is a foam and reflects at least some sound within the intake housing.
Lee teaches an air moving device that utilizes a silencer that is a cylindrical tube with a plurality of vanes (25) positioned within a shell, the vanes extending axially along a length of the shell (Figures 1-2), wherein the vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends.
Hirouki teaches an air moving device that utilizes a silencer at the inlet with a series of axially extending vanes (14a-14d). The vanes define a plurality of separate air flow paths that extend through the flow modulator tube assembly, from a first end of the flow modulator tube assembly to a second end of the flow modulator tube assembly, and wherein the plurality of separate air flow paths are isolated from one another between the first and second ends (Figures 1-3). Hirouki teaches “Additionally, the partition plates 14 support a silencer casing 15a of the silencer 15, and each function as a straightening vane for straightening air circulating inside the silencer 15.”
It is known to utilize foam for the purposes of dampening sound within air moving devices, including blowers and compressors. Because Oehring discloses an intake housing that draws air in a direction perpendicular to the inlet of the blower and is directed to reducing the noise from the blower, environment, and equipment, and because Mueller teaches an analogous intake housing that includes walls lined with sound damping material such as a foam, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oehring such that a sound damper is positioned within the intake housing as taught by Mueller for the purposes of reducing noise.
Because Oehring discloses a blower assembly that is directed to reducing noise, reducing noise in air blowers is a well known problem to solve, and includes a cylindrical tube extending from the intake housing to the blower housing, and because Lee and Hirouki teaches an air moving device with a silencer positioned upstream of the rotor and the silencer includes a plurality of axially extending vanes along the length of the silencer from the first end to the second end, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulator tube of Oehring such that it includes the axially extending vanes as taught by Lee or Hirouki for the purposes of reducing noise in the air blower.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 9587649) in view of Mueller (US 7832524), and in view of Lee (KR 100891622), hereinafter referenced as Lee or Hirouki (EP 3128184), and further in view of Servais (US 2073951).
Oehring in view of Mueller and Lee/Hirouki teaches the air blower according to claim 8 above.
Oehring as modified fails to teach the sound damper comprises stainless steel wool.
Servais teaches a silencer for gaseous currents comprising a casing (10), inlet (11), and outlet (12). The casing is filled with steel wool (16) for the purposes of absorbing sound (Col. 1, Lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air blower of Oehring such that the sound damper comprises steel wool as an alternative, thereby providing the expected result of reducing the noise of the blower.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oehring (US 9587649) in view of Lee (KR 100891622), hereinafter referenced as ‘622 or Hirouki (EP 3128184), and further in view of Lee (US 6892851), hereinafter referenced as ‘851.
Oehring in view of ‘622/Hirouki teaches the system according to claim 20 above. 
Oehring fails to teach the local environment is a building.
‘851 teaches a blower device that draws in air through an inlet that includes sound damping/baffling (Figures 3a-6). The blower includes multiple embodiments but all are directed to reducing the sound at the inlet. The device is utilized for a building and blows air into the “local environment” of the building.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the local environment provided with the blower of Oehring into the environment provided by the blower of ‘851 for the purposes of providing a reduced noise blower of Oehring for the air conditioning environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745